Green, J.
delivered the opinion of the court.
This is an action of debt on simple contract. The defendants pleaded, nil debit, and payment. The verdict of the jury is, that “the defendants have not paid the debt in the decía-*46ration mentioned and assessed, &c.,” taking no notice of the issne on the plea of nil debit. The question is whether the verdict is a response to the plea in this cause; and we think it is not. We do not think that a technical response is necessary, but if its sense or .legal effect makes a response to the pleadings, the court will sustain it and pronounce judgment upon it. Boon vs. Planters Bank, 3 Hump. R. 84. But it has always been held, that when there are several issues, they must all be found by the jury, before judgment can be pronounced. Crutcher vs. Williams, 4 Hump. R. 345.
The verdict in this case is, that the defendants have not paid the debt. That may be very true, and it may also be true that they never did owe it. That they have not paid, does not negative the plea that they do not owe. If the verdict had been, “that the defendants owe the debt,” both pleas would have been negatived, for, in common .parlance, they could not owe if they had paid.
The judgment must be reversed.